MORRISON, Judge
(Concurring).
I do not agree that the testimony in this case raised the issue of defense of habitation. Appellant testified that she acted in her own self defense, which was properly submitted to the jury in the charge. This case, as I view it, comes squarely within the rule expressed in Ross v. State, 75 Tex. Cr. Rep. 59, 170 S. W. 305; Richardson v. State, 91 Tex. Cr. Rep. 318, 239 S. W. 219; Tait v. State, 97 Tex. Cr. Rep. 119, 260 S. W. 584; Beggs v. State, 124 Tex. Cr. Rep. 1, 60 S. W. 2d 241; and Ashworth v. State, 148 Texas Crim. Rep. 561, 189 S. W. 2d 875, which holds that the evidence there presented raised the issue of self-defense but did not raise the issue of defense of habitation.
But I do agree that this conviction must be reversed because of the admission of proof of extraneous acts of misconduct on the part of the appellant.